            Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL MATLOSZ,

                       Plaintiff,                    NO. 2:20-cv-05027-RBS

vs.

LIBERTY COCA-COLA BEVERAGES LLC
and TEAMSTERS LOCAL UNION NO. 830,

                       Defendants.


                                    ANSWER TO COMPLAINT

       Defendant Liberty Coca-Cola Beverages LLC (“Liberty”) hereby answers the Complaint

of Plaintiff Michael Matlosz, in accordance with the numbered paragraphs thereof as follows:

                                               PARTIES

       1.      Liberty admits that Mr. Matlosz is an adult. After a reasonable investigation,

Liberty is without knowledge sufficient to form a belief about the truth of the remaining allegation

in this paragraph and, therefore, denies it.

       2.      Liberty admits that it conducts business out of a facility located at 725 E. Erie

Avenue, Philadelphia, PA 19134. Liberty denies the remaining averments in this paragraph.

       3.      Admitted.

       4.      This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, denied. Liberty specifically denies that it was Matlosz’s

employer at all relevant times.

       5.      This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, denied.
              Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 2 of 9




                                  JURISDICTION AND VENUE

         6.      Liberty admits that Mr. Matlosz brings this action seeking relief under the statutes

and common law causes of action identified, but denies that Mr. Matlosz is entitled to any relief

or that it violated any of the referenced statutes.

         7.      Liberty admits that Mr. Matlosz brings this action seeking relief under the statutes

identified, but denies that Mr. Matlosz is entitled to any form of declaratory relief.

         8.      This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, Liberty admits that subject matter jurisdiction is proper in this

Court.

         9.      This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, Liberty admits that this Court has supplemental jurisdiction over

Mr. Matlosz’s state law claims.

         10.     This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, Liberty admits that venue is proper in this Court.

                              ADMINISTRATIVE PROCEEDINGS

         11.     After a reasonable investigation, Liberty is without knowledge sufficient to form a

belief about the truth of the allegations included in this paragraph and, therefore, denies them.

         12.     After a reasonable investigation, Liberty is without knowledge sufficient to form a

belief about the truth of the allegations included in this paragraph and, therefore, denies them.

         13.     Admitted.

         14.     This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, denied.




                                                      2
          Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 3 of 9




                                      OPERATIVE FACTS

       15.     Denied.

       16.     After a reasonable investigation, Liberty is without knowledge sufficient to form a

belief about the truth of the allegations included in this paragraph and, therefore, denies them.

       17.     After a reasonable investigation, Liberty is without knowledge sufficient to form a

belief about the truth of the allegations included in this paragraph and, therefore, denies them.

       18.     After a reasonable investigation, Liberty is without knowledge sufficient to form a

belief about the truth of the allegations included in this paragraph and, therefore, denies them.

       19.     Admitted in part; denied in part. Liberty admits that after Mr. Matlosz lost his

CDL, he performed work in the warehouse. Liberty denies the remaining allegations in this

paragraph.

       20.     Denied.

       21.     Admitted.

       22.     Denied.

       23.     Denied.

       24.     Denied.

       25.     This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, denied.

       26.     Liberty admits that it terminated Mr. Matlosz on May 17, 2019. Liberty denies the

remaining allegations of this paragraph.

       27.     After a reasonable investigation, Liberty is without knowledge sufficient to form a

belief about the truth of the allegations included in this paragraph, and therefore, denies them.

       28.     Denied.




                                                 3
            Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 4 of 9




                                      CAUSES OF ACTION
                                          COUNT I
                                 Americans with Disabilities Act
                                   (Matlosz v. Defendants)

          29.   Liberty incorporates all the preceding paragraphs as if they were set forth at length

herein.

          30.   Liberty admits that Mr. Matlosz alleges that Defendants violated the ADA. Liberty

specifically denies that it violated the ADA, as alleged by Mr. Matlosz.

          31.   Liberty admits that Mr. Matlosz alleges that Defendants violated the ADA. Liberty

specifically denies that it violated the ADA, as alleged by Mr. Matlosz.

          32.   Denied.

          33.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

          34.   Denied.

          35.   Liberty admits that Mr. Matlosz seeks remedies in this matter, but specifically

denies that he is entitled to any of them.

                                             COUNT II
                     Pennsylvania Common Law Claim for Breach of the
                                Fair Duty of Representation
                                   (Matlosz v. Teamsters)

          36.   Liberty incorporates all the preceding paragraphs as if they were set forth at length

herein.

          37.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.




                                                  4
            Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 5 of 9




          38.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

          39.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

          40.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

          41.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

                                            COUNT III
                        Pennsylvania Common Law Claim for Breach of
                                       Fiduciary Duty
                                    (Matlosz v. Teamsters)

          42.   Liberty incorporates all the preceding paragraphs as if they were set forth at length

herein.

          43.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

          44.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.




                                                  5
            Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 6 of 9




          45.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

          46.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

          47.   Liberty is without sufficient information to admit or deny the allegations contained

in this paragraph, which appear to be directed at Defendant Teamsters and, on that basis, denies

those allegations.

                                           COUNT IV
                     Violation of the Philadelphia Fair Practices Ordinance
                                       (Matlosz v. Liberty)

          48.   Liberty incorporates all the preceding paragraphs as if they were set forth at length

herein.

          49.   This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, admitted.

          50.   This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, denied.

          51.   This paragraph contains conclusions of law to which no response is required. To

the extent a response is required, admitted.

          52.   Denied.

          53.   Denied.

          54.   Liberty admits that Mr. Matlosz seeks punitive damages in this matter, but

specifically denies that he is entitled to them.




                                                   6
            Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 7 of 9




       55.     Liberty admits that Mr. Matlosz seeks attorneys’ fees in this matter, but specifically

denies that he is entitled to them.

       WHEREFORE, Liberty respectfully requests that the Court dismiss Mr. Matlosz’s

Complaint with prejudice and award it reasonable attorneys’ fees and costs incurred in the defense

of this matter and any other relief the Court deems appropriate.

                                      AFFIRMATIVE DEFENSES

       1.      Mr. Matlosz’s Complaint fails to state claims upon which relief may be granted.

       2.      At all times, Liberty acted reasonably and in good faith.

       3.      All of Liberty’s actions taken with respect to Mr. Matlosz were at all times taken

for legitimate, non-discriminatory reasons.

       4.      At all times, Liberty exercised reasonable care to prevent any discriminatory

behavior, and Mr. Matlosz unreasonably failed to take advantage of the preventative and corrective

opportunities offered or to avoid harm otherwise.

       5.      Liberty took reasonable steps to comply with anti-discrimination laws and any acts

in violation of the statutes were in contravention of Liberty’s good faith efforts to comply.

       6.      Liberty maintains strictly enforced policies which prohibit unlawful discrimination

and provide a mechanism by which employees may seek to redress instances of unlawful

discrimination.

       7.      The accommodations requests by Mr. Matlosz were not reasonable insofar as they

would have caused Liberty an undue hardship.

       8.      Mr. Matlosz was not a qualified individual under the ADA.

       9.      Mr. Matlosz failed to engage in the interactive process with Liberty.




                                                 7
          Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 8 of 9




       10.     Any damages suffered by Mr. Matlosz were proximately caused by his own conduct

and not the conduct of Liberty.

       11.     Mr. Matlosz has failed to mitigate his damages, if any, and Liberty is entitled to an

offset for any mitigation.

       12.     Liberty reserves the right to raise any and all other defenses that may become

evident during discovery and during any other proceeding in this this action.

       WHEREFORE, Liberty respectfully requests that this Court deny all relief sought by Mr.

Matlosz and dismiss his Complaint with prejudice.



                                                     s/ Paul C. Lantis
                                                     Paul C. Lantis (PA #309240)
                                                     Michael Romeo (PA #324694)
                                                     LITTLER MENDELSON, P.C.
                                                     Three Parkway
                                                     1601 Cherry Street, Suite 1400
                                                     Philadelphia, PA 19102
                                                     plantis@littler.com
                                                     mrromeo@littler.com
                                                     Attorneys for Defendant,
 Dated: December 10, 2020                            Liberty Coca-Cola Beverages LLC




                                                 8
          Case 2:20-cv-05027-RBS Document 4 Filed 12/10/20 Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I, Paul C. Lantis, hereby certify that on this 10th day of December 2020, I caused a true

and correct copy of the foregoing document was filed using the Eastern District of Pennsylvania’s

ECF system, through which this document is available for viewing and downloading, causing a

notice of electronic filing to be served upon all counsel of record.



                                                              s/ Paul C. Lantis
                                                              Paul C. Lantis
